DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 08/22/2022, with respect to rejections of claims 1-7, and 9-21 under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1, 15, and 20 are now rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. 2019/0087985 A1), and in view of Donovan (U.S. 6,005,580 A). The dependent claims also remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. 2019/0087985 A1), and in view of Donovan (U.S. 6,005,580 A).
Regarding claim 1, Li et al teaches a computer-implemented method for constructing a three-dimensional (3D) model (Figs. 1A-1D), comprising: 
               rendering an image of the 3D model defined by initial geometry (paragraph [0032], “At step 111, the inverse graphics rendering system receives image data in a two-dimensional (2D) space. The image data may include one or more images of an object or a scene comprising one or more objects. At step 113, the inverse graphics rendering system determines initial parameter values for geometric primitives (e.g., triangles) in a three-dimensional (3D) space. When rendered, the geometric primitives produce rendered image data in the two-dimensional space that approximates the image data.”); 
              computing pixel differences based on the image and a reference image (paragraph [0034], “At step 117, the inverse graphics rendering system compares the image data and the rendered image data to produce differences.”); 
              propagating the pixel differences backwards through the antialiasing operation of the rendering pipeline to compute geometry changes corresponding to reducing the pixel differences (paragraphs [0035], [0046], [0047], “In practice, a parameter is updated by nudging the parameter in a direction that reduces or minimizes the error (opposite direction of the gradient of the error).” “The filtered visibility functions are smooth and continuous, and therefore can be used to compute useful derivatives of the parameters.” “In one embodiment, the parameters for a 3D scene 132 are optimized (e.g., trained) by the parameter adjustment engine 134 using a gradient descent or any other derivative-based optimization technique based on the error data and the parameter derivatives.”); and
             adjusting the initial geometry based on the geometry changes to produce modified geometry for the 3D model (Fig. 1A, 119; paragraph [0035], “At step 119, the inverse graphics rendering system updates the initial parameter values based on the differences and the derivatives. Each parameter value may be updated, for example, according to one or more associated derivatives.”).
Li et al does not explicitly teach wherein an antialiasing operation performed by a rendering pipeline comprises computing an intersection point on a segment intersected by an edge of rasterized geometry that covers at least a portion of the adjacent pixels, wherein the segment connects a first sample location within a first pixel of the image and a second sample location within a second pixel of the image that is adjacent to the first pixel, and shading the adjacent pixels based on the intersection point.
Donovan, in the same field of endeavor, teaches wherein an antialiasing operation performed by a rendering pipeline comprises computing an intersection point on a segment intersected by an edge of rasterized geometry that covers at least a portion of the adjacent pixels, wherein the segment connects a first sample location within a first pixel of the image and a second sample location within a second pixel of the image that is adjacent to the first pixel, and shading the adjacent pixels based on the intersection point (Figs. 4A-4C, and related descriptions in column 8, line 26-column 9, line 56, computing the intersection points 412, 422 ,442, and calculating/correcting the color of pixels A, L, and R.). As Donovan is combined with Li et al, i.e., incorporating the rendering process for the edges as in Donovan into Li et al, one would obtain the claimed features. It is noted that the process in Donovan is a type of antialiasing. Li et al also discloses the similar antialiasing, see paragraph [0052]. The combination of Li et al and Donovan would only require straightforward software modification. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Li et al and Donovan wherein an antialiasing operation performed by a rendering pipeline comprises computing an intersection point on a segment intersected by an edge of rasterized geometry that covers at least a portion of the adjacent pixels, wherein the segment connects a first sample location within a first pixel of the image and a second sample location within a second pixel of the image that is adjacent to the first pixel, and shading the adjacent pixels based on the intersection point.
Regarding claim 2, Li et al teaches wherein the initial geometry is defined by vertex locations (paragraph [0037], vertex positions for geometric objects).
Regarding claim 3, Li et al teaches wherein the initial geometry is defined by weights applied to a base mesh (paragraph [0032], 3D model, triangles. Paragraph [0146], assigning weights to features).
Regarding claim 6, Li et al teaches wherein propagating the pixel differences further comprises producing a surface texture corresponding to the 3D model (paragraph [0109], texture mapping).
Regarding claim 7, Li et al teaches wherein the surface texture represents at least one of lighting or material properties of the 3D model (paragraph [0048], lighting information).
Regarding claim 10, the combination of Li et al, and Donovan would suggest
the computer-implemented method of claim 1, wherein the antialiasing operation approximates a pixel integral based on a location of a silhouette edge within the pixel (Donovan: column 8, lines 39-51, xi=[x]).
Regarding claim 11, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed within a cloud computing environment (paragraph [0075], HPC, data center; paragraph [0125], internet).
Regarding claim 12, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed on a server or in a data center to generate the image and the 3D model, and at least one of the image and the 3D model is streamed to a user device (paragraph [0114], servers).
Regarding claim 13, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting are performed for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (paragraph [0037], machine learning; paragraph [0148], neural network).
Regarding claim 14, Li et al teaches wherein at least one of the steps of rendering, computing, propagating, and adjusting is performed on a virtual machine comprising a portion of a graphics processing unit (paragraph [0075], PPU, data center,  simulation, etc.).
Claims 15-17 and 19 recite a system, comprising: processor configured to perform the method as in claims 1-3 and 6. The combination of Li et al and Donovan would suggest a system, comprising: processor configured to perform the method as in claims 1-3 and 6 (Li et al: Figs. 5A-5C, CPU, PPU. Also see rejection of claims 1-3 and 6 above.).
Claim 20 recites a non-transitory computer-readable media storing computer instructions for three-dimensional (3D) model construction that, when executed by one or more processors, cause the one or more processors to perform the steps in claim 1. The combination of Li et al and Donovan would suggest a non-transitory computer-readable media storing computer instructions for three-dimensional (3D) model construction that, when executed by one or more processors, cause the one or more processors to perform the steps in claim 1 (Li et al: paragraph [0127], memory, storage, computer program. Also see rejection of claim 1 above.).
Regarding claim 21, the combination of  Li et al and Donovan would suggest the computer-implemented method of claim 1, wherein the antialiasing operation further comprises storing results of the antialiasing operation to compute the geometry changes during the propagating (For computer implemented method, storing data in the memory before, during, or after computation is inherent.).
Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, and in view of Donovan, as applied to claims 1 and 15 above, and further in view of Öztireli et al (U.S. 11,074,743 B2).
Regarding claims 4 and 18, the combination of Li et al and Donovan remains as applied to claims 1 and 15 above, respectively. However, the combination does not explicitly teach further comprising repeating the rendering, computing, propagating, and adjusting for at least one additional reference image; or wherein the processor is configured to repeat the rendering, computing, propagating, and adjusting for at least one additional reference image.
Öztireli et al, also in the same field of endeavor, teaches repeating differentiable  rendering, and inverse rendering for at least one additional reference image (column 5, lines 42-48, “any number of the techniques described herein may be used in any number of software applications in any technically feasible fashion to perform differentiable rendering, inverse rendering, and/or train any number and type of applications to optimize any number of point clouds 122 based on any number of reference images 152.”). As Öztireli et al is combined with Li et al with repeating the rendering, computing, propagating, and adjusting (paragraph [0036]), one would obtain the claimed features. The implementation of the combination may be dome by adding or modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems as shown in Li et al, Donovan, and Öztireli et al by further comprising repeating the rendering, computing, propagating, and adjusting for at least one additional reference image.
Regarding claim 5, the combination of Li et al, Donovan,  and Öztireli et al would suggest the computer-implemented method of claim 4, wherein the reference image and the at least one additional reference image are each associated with a different camera position (Öztireli et al: column 5, lines 48-53, “For instance, in some embodiments, the differentiable rendering application 102 is used to train a neural network to solve a computer vision problem using reference images 152 corresponding to different views of a 3D scene, and the inverse rendering application 120 is omitted from the system 100.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al, and in view of Donovan, as applied to claim 1 above, and in further view of Jimenez et al (Jorge Jimenez et al, “Filtering Approaches for Real-Time Anti-Aliasing”, ACM SIGGRAPH 2011 Course, August 17, 2011, www.iryoku.com/aacourse, already of record).
Regarding claim 9, the combination of Li et al and Donovan remains as applied to claim 1 above. However, the combination does not explicitly teach wherein the antialiasing operation further comprises identifying the rasterized geometry associated with a first identifier that is closer to a camera associated with the image compared with a second geometry associated with a second identifier.
Jimenez et al, also in the same field of endeavor, teaches wherein the antialiasing operation further comprises identifying the rasterized geometry associated with a first identifier that is closer to a camera associated with the image compared with a second geometry associated with a second identifier (Jimenez et al: from page 8, right column, bottom 2 paragraphs to page 9, right column, paragraph 2, using primitive IDs, other than depth buffers).  As Jimenez et al is combined with Li et al and Donovan, one would obtain the claimed features. The implementation of the combination may be dome by adding or modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Li et al, Donovan, and Jimenez et al to obtain the claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613